Title: To James Madison from John P. Van Ness, Richard Bland Lee, and Tench Ringgold, 16 May 1815
From: Van Ness, John P.,Lee, Richard Bland,Ringgold, Tench
To: Madison, James


                    
                        
                            Sir
                        
                        Washington May 16. 1815
                    
                    It is pleasing to us, as it no doubt will be to yourself, that we are able to inform you, without troubling you with any details, that our progress in repairing and rebuilding the public edifices in this City is highly satisfactory. For the completion of the Executive Offices by the 31. of December next, we have, at an early day, made Contracts with responsible experienced and industrious undertakers, who are bound with their sureties in heavy penalties, and appear to be actively employed, for the fulfilment of their engagements. As to the Capitol and Presidents House, we have organised a general system of operations which appears to possess efficiency and promise success. Our Architects and principal Agents have for sometime been appointed and actively engaged in their respective branches and departments of business; and we have, as yet, no reason to apprehend embarrassment from want of artisans & mechanics. The scarcity or total want of materials at the Outset, and for some time afterwards has been the principal Cause of any delay that may heretofore have occurred. We have, however, now contracted for the principal Articles required for our purposes; from which Contracts, together with the general supplies that, from present appearances, we presume, will be invited to our market, we have reason to calculate with confidence on an expeditious advancement of the works. Capt. Hoban was employed as Architect of the Presidents House and the Offices, we believe, before you left this place. We have since, and at as early a moment as circumstances would admit, employed Mr. Latrobe as Architect, or Surveyor of the Capitol. After having been with us some time, and assisted in maturing the necessary arrangements for proceeding in the present stage of the business, during his absence, he left us on Tuesday last for Pittsburgh, with a view to the removal of his family to this vicinity. He has engaged to return in about three weeks time; during which term we are assured that his absence will produce no inconvenience to us.
                    From a report which this Gentleman has made to us, in reply to an application from us on that subject, it is ascertained that the South wing of the Capitol, or more particularly, the Representative Hall, cannot be prepared

for the House of Representatives before the December Session of 1816. We think it proper to give you this information at an early day that you may exercise any discretion which you may possess, and which the case in your opinion may justify and require, on the subject of preparations for the reception and accommodation of Congress.
                    On this subject we have lately recieved a communication from three Gentlemen on the Capitol Hill as the Committee of a general meeting of Citizens, of which meeting, however, we had not before heard.
                    A copy of this communication and of our answer thereto we herewith transmit to you. How far it may have originated in local interests and views we will not presume to decide. We shall barely remark that the Committee are, we believe, mistaken as to the reasons and motives which they assign to the House of Representatives, for having rejected the bill passed by the Senate, not for a temporary room (as they state) but for a permanent addition to the Building lately occupied by them; which addition would have answered after the Completion of the Capitol for other important public purposes. And this bill would, in all probability, have passed but for the mistaken impression made on many of the members, that the Representative Hall in the Capitol could be prepared for the next Session; and that the appropriation contemplated by the Bill would probably retard its completion.
                    We have received from the Surveyor of the Capitol a drawing of the Representative Hall, on what is considered an improved plan, varying its internal structure. Several advantages, it appears to us, will be gained by the alteration; such as more room, on the floor, superior light and ventilation. The Colonnade to be preserved; but in form to be varied from what it was, to that of a Segment of a Circle larger than a Semicircle, the base of which to be about two thirds of the South Wall of the Building; with the Windows of which an immediate communication will thus be secured. The Galleries to remain as extensive as before, but to be somewhat more elevated, so as to admit of Committee Rooms and Lobbies underneath, lighted by the lower sections of the external Windows. A large sky-light in the Centre of the Dome. There is also a hope that by this new plan the sound will be improved. This drawing is accompanied by a report, both of which we would now submit to your view, if we did not apprehend that we might interfere with your constant and more important engagements. If however, Sir, you should at any time intimate to us a wish to have this drawing & report forwarded to you, we will promptly do so. We have the honor to be with very great consideration Sir your most obt Servts,
                    
                        
                            John P. Van NessRichard Bland LeeTench Ringgold
                        
                    
                 